Citation Nr: 0708634	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  97-31 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for septoplasty.

2.  Entitlement to service connection for residuals of 
stroke, secondary to service-connected sinusitis and 
rhinitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for pseudoptosis, right eyelid.

4.  Entitlement to service connection for conjunctivitis, 
secondary to service-connected sinusitis and rhinitis.

5.  Entitlement to service connection for hearing loss, 
secondary to service-connected sinusitis and rhinitis.

6.  Entitlement to service connection for tinnitus, secondary 
to service-connected sinusitis and rhinitis.

7.  Entitlement to service connection for chronic otitis 
media, secondary to service-connected sinusitis and rhinitis.

8.  Whether there is clear and unmistakable error in a June 
5, 1997 rating decision, which granted service connection for 
sinusitis and rhinitis, rated as 50 percent disabling 
effective December 11, 1992.

9.  Entitlement to an evaluation in excess of 50 percent for 
chronic sinusitis and rhinitis.

10.  Entitlement to service connection for silicosis.

11.  Entitlement to service connection for asthma.

12.  Entitlement to service connection for residuals of a 
left knee disorder, to include swelling.

13.  Entitlement to service connection for residuals of a 
back disorder, to include a punctured back.

14.  Entitlement to service connection for residuals of a 
right shoulder disorder.

15.  Entitlement to service connection for residuals of a 
left shoulder disorder.

16.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

17.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).

18.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

19.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right eyelid disability.

20.  Entitlement to an initial evaluation in excess of 10 
percent for paralysis of trigeminal nerve.

21.  Entitlement to an effective date earlier than April 1, 
1999 for the grant of a total disability rating for 
individual unemployability (TDIU).

22.  Entitlement to service connection for major depression, 
secondary to service-connected sinusitis and rhinitis.

23.  Entitlement to service connection for vision loss, 
secondary to service-connected chronic sinusitis and 
rhinitis.

24.  Entitlement to service connection for chronic 
obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
July 1978.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2004, the veteran filed a claim for entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for sinus surgery at the VA Medical Center 
(VAMC) on September 10, 1998.  This issue has not been 
addressed; so it is referred to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On substantive appeal in September 2006, the veteran 
indicated that he wanted to appear at a BVA hearing at a 
local VA office.  Thereafter, the record is void of any 
correspondence indicating that the veteran withdrew this 
hearing request or that he was ever scheduled for a BVA 
Travel Board hearing.  The Board also notes additional timely 
requests for Board hearings as far back as 1994.  Some of 
these requests were changed to RO hearings, but a number of 
the Board hearing requests went unanswered.  Additionally, 
none of these issues were previously certified to the Board.  

On certification to the Board in September 2006, the RO 
indicated that the reason it did not schedule a Travel Board 
hearing for the veteran was that the veteran repeatedly had 
canceled hearings, citing illness without medical 
documentation, which demonstrated that the cancellations were 
not in good faith.  While the record shows that the veteran 
did not appear at previously-scheduled RO hearings, as noted, 
there is no documentation that a previous Board hearing was 
scheduled.  As the veteran's appeal is still active, his 
Board hearing requests must be honored.  Id.  Therefore, 
additional development in this regard is warranted. 38 C.F.R. 
§ 20.700 (2006).  



Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



